Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         6 of136
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         7 of236
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         8 of336
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         9 of436
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                  FiledFiled
                                        10/08/20
                                             10/08/20
                                                   Page
                                                      Page
                                                        10 of5 36
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                  FiledFiled
                                        10/08/20
                                             10/08/20
                                                   Page
                                                      Page
                                                        11 of6 36
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                  FiledFiled
                                        10/08/20
                                             10/08/20
                                                   Page
                                                      Page
                                                        12 of7 36
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                  FiledFiled
                                        10/08/20
                                             10/08/20
                                                   Page
                                                      Page
                                                        13 of8 36
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                  FiledFiled
                                        10/08/20
                                             10/08/20
                                                   Page
                                                      Page
                                                        14 of9 36
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         15 of
                                                            1036
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         16 of
                                                            1136
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         17 of
                                                            1236
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         18 of
                                                            1336
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         19 of
                                                            1436
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         20 of
                                                            1536
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         21 of
                                                            1636
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         22 of
                                                            1736
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         23 of
                                                            1836
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         24 of
                                                            1936
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         25 of
                                                            2036
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         26 of
                                                            2136
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         27 of
                                                            2236
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         28 of
                                                            2336
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         29 of
                                                            2436
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         30 of
                                                            2536
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         31 of
                                                            2636
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         32 of
                                                            2736
                                                               of 28
Case
  Case
     1:20-cv-11829-LTS
        1:20-cv-11829 Document
                       Document1 1-3
                                   Filed
                                       Filed
                                         10/08/20
                                             10/08/20
                                                    Page
                                                       Page
                                                         33 of
                                                            2836
                                                               of 28
